DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 8/12/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by JP 5-291467.
Regarding claim 1, the reference (figures 5, 7 & marked up figure 8 below) teaches a semiconductor device to be mounted on a mount object by a solder, the semiconductor device comprising: 
a semiconductor element 30 that includes a plurality of electrodes 12a; 
an insulation member 31 that covers the semiconductor element 30; and 
a plurality of terminals 12b electrically connected to the plurality of electrodes 12a, and at least a part of the plurality of terminals 12b exposed outside the insulation member 31, wherein: 
each of the plurality of terminals 12b has a lower surface to be connected to the mount object (that which terminals 12b become attached to); and 
at least one of the plurality of terminals 12b includes a projection that extends in a longitudinal direction and protrudes outside of the insulation member 31, a lower surface of the projection comprises a recess 22 and a non-recess portion (part of 12b that isn’t 22), the non-recess portion (part of 12b that doesn’t include 22) comprising a portion of the lower surface of the projection that does not include a recess; 
a length of the recess in the longitudinal direction is 1/3 or less than a length of the projection in the longitudinal direction (clearly the recess 22 length is less than 1/3 of the length of the projection 12b), and 
a length of the non-recess portion (part of 12b that doesn’t include 22) in the longitudinal direction is at least double the length of the recess 22 in the longitudinal direction (clearly the non-recess portion of 22 is more than double the length of the recess 22).

    PNG
    media_image1.png
    377
    220
    media_image1.png
    Greyscale

With respect to claim 2, the reference (figure 8) teaches each of the plurality of terminals 12b is provided by a longitudinal member; and the recess 22 or the non-recess portion (part of 12b that doesn’t include 22) extends in a width direction that intersects a longitudinal direction of the at least one of the plurality of terminals 12b to reach both ends of the at least one of the plurality of terminals 12b (the recess 22 extends completely across the terminal 12b).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As to claim 4, though the reference fails to teach the semiconductor element 5 is provided by a field-effect transistor; the plurality of electrodes 2 includes a gate electrode, a drain electrode, and a source electrode; and the recess (bottom of the end of 2) or the protrusion is formed on the lower surface of the terminal electrically connected to the gate electrode, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a field-effect transistor, the electrodes including a gate, drain, and source electrode, and the recess connecting to the gate electrode in the invention of the reference because each of these are well known and used in the art. A field-effect transistor is a standard type of semiconductor element; using a gate electrode, a drain electrode, and a source electrode is also standard; further Offerman teaches forming a recess on each of the electrodes so it would therefore include the gate electrode. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/30/22